In a delinquency proceeding pursuant to article 7 of the Family Court Act, the complainant appeals from an order of the Family Court, Kings County, dated March 24, 1975, which dismissed the petition. Order reversed, on the law, petition reinstated, and matter remanded to the Family Court for further proceedings consistent herewith. In our opinion it was an abuse of discretion to dismiss the petition on grounds totally unrelated to the charges against respondent and prior to the conducting of a fact-finding hearing. Hopkins, Acting P. J., Martuscello, Cohalan, Rabin and Shapiro, JJ., concur.